DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 04/08/21 has been received and entered in the case. The amendments to independent claim 1 now distinguish all pending claims over the previously applied Martini reference and therefore the previous rejections based on this reference are now withdrawn. The amendments to independent claim 1 do not distinguish patentably over Miske et al, however, for the reasons set forth below.

Claim Objections
2.	Claims 3 and 5 are objected to because of the following informalities: 
In claim 3, line 5, "the steering control apparatus" lacks antecedent basis.
In claim 5, line 8, the last occurrence of the word "the" should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	 Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miske et al (U.S. Patent No. 6,163,199) in view of any one of Kawashima (USP 5,453,704), Williams et al (USP 5,296,765) and Lee et al (USP 4,625,127) and further in view of Zhao et al (USP 10,250,057).
As to claim 1, Miske et al discloses, in figure 8,
	a power supply circuit (just preamble language, but for purposes of comparing with Miske et al, the “power circuit” in Miske et al is the circuit formed by the combination of transistors M0 and M1 together with inverters I13 through I15 and the I/O terminals A and B) comprising:
	a first P-channel MOSFET (M0) provided between an on-board power supply and a vehicular apparatus that is a power supply target and configured to switch between a power-ON state in which electric power is supplied to the vehicular apparatus and a power-OFF state in which the supply of the electric power is interrupted (the recitation "provided between...electric power is interrupted" is merely intended use, i.e., claim 1 is just directed to the combination of a first PMOS transistor and a first voltage application circuit, and therefore all references in claim 1 to either the on-board power supply or the vehicular apparatus cannot be relied upon to distinguish over Miske et al); 
	a first voltage application circuit (the combination of circuit 100 together with inverter I14);
a first contact (the contact connecting node A to the source/drain of transistor M0 and to the input terminals of circuits 100 and 102) on a first connection line (the connection line between node A and the source/drain of transistor M0) connecting the first P-channel MOSFET and the on-board power supply, the first contact being connected to the first voltage application circuit , and the first of voltage application circuit being connected between the first contact and the first P-channel MOSFET, wherein
	a source terminal of the first P-channel MOSFET is connected to the on-board power supply, and a drain terminal of the first P-channel MOSFET is connected to the first contact and the on-board power supply, and
	the first voltage application circuit is configured to:
		apply a voltage (ground voltage when inverter I14 outputs GND) having a potential lower than a potential of the on-board power supply to a gate terminal of the first P-channel MOSFET (the gate terminal of M0) such that a state of the first P-channel MOSFET is switched to the power-ON state (note that transistor M0 turns on when ground is applied to its gate terminal); and
		apply a voltage (the Pvcca supply input of inverter I14) having a potential equal to the potential of the on-board power supply to the gate terminal of the first P-channel MOSFET such that the 
	a second P-channel MOSFET (M1) provided between the first P-channel MOSFET and the vehicular apparatus (again the recitation of the vehicular apparatus is just intended use), wherein
the first P-channel MOSFET and the second P-channel MOSFET are connected in series by connecting a drain terminal of the first P-channel MOSFET to a drain terminal of the second P-channel MOSFET (as noted in the previous office action, the Zhao et al figure 5C circuit can obviously be used in place of transistors M0 and M1 of Miske et al's figure 8, and when such a substitution is made by the ordinarily skilled circuit designer the drain terminals of the two series-connected PMOS transistors will be connected together), and
a source terminal of the second P-channel MOSFET is connected to the vehicular apparatus (again note that that when the Zhao et al figure 5C circuit is used in place of transistors M0 and M1 of Miske et al's figure 8, the source terminal of the second P-channel MOSFET will be directly connected to the vehicular apparatus).
	As to claim 2, as noted in the previous office action mailed on 10/8/20, the claimed "switching circuit" reads on the unillustrated but inherent switching circuit within inverter I14 which causes it to output either high logic level (i.e., Pvcca) or low logic level (i.e., GND).
As to claim 3, the claimed "second voltage application circuit" reads on the combination of circuits 101 and inverter I15, the claimed "second contact" reads on the node connecting terminal B to the source/drain of transistor M1 and to the input terminals of circuits 101 and 103, and the claimed "second connection line" reads on the connection line between the source/drain of transistor M1 and node B.
As to claim 4, the recited "controller" reads on the unillustrated circuitry which outputs control signal OEN to inverter I13 or, alternatively, the combination of inverter I13 together with this unillustrated circuitry, and the last four lines of claim 4 are merely intended use recitations which therefore cannot be relied upon to distinguish over Miske et al's figure 8 circuitry.
As to claim 7, as noted in the previous office action mailed on 10/8/20, this limitation would have been obvious to any person having ordinary skill in the art who would have easily recognized that inverters I13 through I15 of Miske et al can be implemented in any well-known manner, including without using any N-channel MOSFETs, e.g. using a pair of push-pull bipolar junction transistors (note figure 6(B) of Kawashima and figure 3B of Williams et al) or using a single pull-down BJT (note figure 3 of Lee et al). When Miske et al's figure 8 is modified using the teachings of these three secondary references, i.e., so that inverters I13 through I15 are formed using transistors which are exclusively BJTs, the "power supply circuit" of Martini will not include any N-channel MOSFETs.


Allowable Subject Matter
4.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Action is Final
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 13, 2021